[Cite as Weber v. GEICO Cas. Co., 2018-Ohio-4158.]




                           IN THE COURT OF APPEALS OF OHIO
                               SIXTH APPELLATE DISTRICT
                                     WOOD COUNTY


Thomas Weber                                         Court of Appeals No. WD-18-003

        Appellant                                    Trial Court No. 2017CV0053

v.

GEICO Casualty Company                               DECISION AND JUDGMENT

        Appellee                                     Decided: October 12, 2018

                                               *****

        Martin J. McManus, for appellant.

        Daniel P. Whitehead and Michael R. Kroner, for appellee.

                                               *****

        OSOWIK, J.

        {¶ 1} This is an accelerated appeal from a January 3, 2018 summary judgment

ruling of the Wood County Court of Common Pleas, denying insurance coverage to

appellant and granting summary judgment to appellee/insurer GEICO in connection to a
November 21, 2014 motor vehicle accident occurring in Michigan. For the reasons set

forth below, this court reverses the judgment of the trial court.

       {¶ 2} Appellant, Thomas Weber, sets forth the following two assignments of error:

              A. The trial court erred in holding that appellant[’s] automobile

       policy did not provide no-fault personal injury protection coverage for his

       Michigan accident.

              B. The trial court erred in holding that GEICO Casualty Company

       was not negligent in placing appellant in one of its subsidiaries not certified

       in Michigan.

       {¶ 3} The following undisputed facts are relevant to this appeal. Appellant is an

Ohio resident who purchased automobile insurance coverage from GEICO Casualty

Company (“appellee”). During the relevant timeframe, appellant was employed by a

courier service, lived in relatively close proximity to Michigan, and performed a

significant percentage of his work-related automobile travel duties in Michigan.

       {¶ 4} On November 21, 2014, while driving his motor vehicle on I-75 in Wayne

County, Michigan, appellant was struck by an intoxicated driver. The collision forced

appellant’s vehicle into the freeway median barrier wall, causing damages and injuries.

       {¶ 5} Automobile accidents occurring within the state of Michigan are governed

by Michigan’s no-fault insurance laws. The automobile insurance policy appellant

purchased from appellee contained an out-of-state insurance provision. Specifically, the

provision establishes that, “[W]hen the policy applies to the operation of a motor vehicle




2.
outside of your state, we agreed to increase your coverage to the extent required of out-

of-state motorists by local law.” The state of Michigan no-fault insurance laws require

that personal injury protection coverage be furnished to comply with Michigan’s no-fault

statutory scheme.

       {¶ 6} Subsequent to the accident, appellant filed a claim for benefits with appellee

arising from the above-described November 21, 2014 collision in which appellant was

struck by an intoxicated driver on a Michigan freeway.

       {¶ 7} Appellee denied the claim and filed for summary judgment. In support,

appellee denied that it was liable to provide appellant with Michigan personal injury

protection no-fault insurance benefits as appellant’s policy was connected to an affiliate

company not licensed in the state of Michigan.

       {¶ 8} In response, appellant filed a cross-motion for summary judgment against

appellee. In support, appellant asserted that the plain language of appellant’s policy

contractually mandated appellee to provide appellant with the coverage required by the

local laws of another state for collisions occurring in that state.

       {¶ 9} In addition, appellant contended negligence by appellee in failing to advise

appellant in the course of the purchase of the policy that the policy may not provide

coverage for collisions in Michigan or that the company was comprised of affiliates not

licensed in Michigan.

       {¶ 10} On January 3, 2018, the trial court granted summary judgment to appellee,

and denied summary judgment to appellant. In the single page ruling, the trial court




3.
summarily concludes, “The plaintiff asks this court to declare that he is eligible for no-

fault benefits arising out of his injury accident in Michigan. The plaintiff argues that his

Ohio policy includes language that would conform his coverage to include no-fault

benefits. The plaintiff’s arguments are not well-taken.”

       {¶ 11} Given that the trial court’s summary judgment entry lacks any citations to

statutory authority or to legal precedent, it cannot be ascertained what relevant authority

the court relied upon in reaching the above-quoted legal conclusion.

       {¶ 12} Both of appellant’s assignments of error stand for the proposition that the

subject trial court summary judgment ruling was incorrect. The assignments of error will

be considered simultaneously.

       {¶ 13} It is well-established that an appellate court reviews a trial court’s granting

of summary judgment on a de novo basis, applying the same standard as that used by the

trial court. Lorain Nat’l Bark v. Saratoga Apts., 61 Ohio App.3d 127, 572 N.E.2d 198

(9th Dist.1989).

       {¶ 14} Summary judgment will be granted when there remains no genuine issue of

material fact and, when construing the evidence most strongly in favor of the non-moving

party, reasonable minds can only conclude that the moving party is entitled to judgment

as a matter of law. Civ.R. 56(C).

       {¶ 15} The essence of appellant’s appeal lies in the proposition that the trial court

erred in determining that appellant’s GEICO automobile insurance policy did not provide

personal injury protection coverage to appellant for appellant’s November 21, 2014




4.
collision in Michigan pursuant to Michigan’s no-fault insurance statutory scheme. We

concur.

       {¶ 16} In conjunction with the above, according to Ohio law, insurance policies

are contracts. Their language must be vested with the plain meaning of the words used.

Thus, we conduct our review of the relevant insurance policy language pursuant to the

plain meaning standard. Motorists Mut. Ins. Co. v. Owners Ins. Co., 6th Dist. Lucas. No.

L-11-1180, 2012-Ohio-3112, ¶ 13.

       {¶ 17} Lastly, consistent with the foregoing applicable legal standards, Kurent v.

Farmers Ins. of Columbus, 62 Ohio St.3d 242, 1991 Ohio LEXIS 2891, 581 N.E.2d 533,

specifically established that when an Ohio resident is injured in an out-of-state

automobile accident occurring in a no-fault insurance state, caused by a resident of that

state who is insured by the state’s no-fault statutory scheme, the Ohio resident’s legal

right to recover from the tortfeasor is governed by the statutory scheme of the no-fault

state where the accident occurred.

       {¶ 18} The determinative policy provision of appellant’s GEICO policy

establishes that, “[W]hen the policy applies to the operation of a motor vehicle outside of

your state, we agree to increase your coverage to the extent required of out of state

motorists by local law.”

       {¶ 19} The record does not reflect, and therefore a question of material fact

remains, whether appellant operated his motor vehicle in Michigan for, “[A]n aggregate

amount of more than 30 days in any calendar year,” so as to trigger the local Michigan




5.
statutory requirement for out-of-state drivers such as appellant to maintain PIP coverage

when driving in Michigan. Mich. Comp. Laws Ann. 500.3102(1).

       {¶ 20} Based upon the foregoing, we find that reasonable minds can only conclude

that the trial court erred in granting summary judgment to appellee and thereby finding

appellant ineligible for the increased coverage. Given the facts of this case, appellant

may qualify for the increased coverage and thus the matter must be remanded to the trial

court for further proceedings to enable that determination to be made.

       {¶ 21} Lastly, we note that appellee’s assertion that it cannot be liable as appellant

was placed with an affiliate not certified as an insurance provider in Michigan is without

merit as even if the law mandating coverage to an out-of-state motorist is ultimately

determined to be applicable in this case, the law is merely requiring an increase in the

existing coverage of appellant’s Ohio policy to match minimum Michigan requirements,

it is not rendering the Ohio policy a Michigan policy, as implied by appellee’s assertion.

       {¶ 22} Wherefore, the January 3, 2018 summary judgment ruling of the Wood

County Court of Common Pleas in this matter is hereby reversed. The matter is

remanded to the trial court for further proceedings consistent with this decision. Appellee

is ordered to pay the costs of this appeal pursuant to App.R. 24.


                                                                         Judgment reversed.




6.
                                                               Weber v. GEICO Cas. Co.
                                                               C.A. No. WD-18-003




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Arlene Singer, J.                              _______________________________
                                                           JUDGE
Thomas J. Osowik, J.
                                               _______________________________
Christine E. Mayle, P.J.                                   JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE




7.